Citation Nr: 1411653	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for a low back disability.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to September 1966 and from February 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a September 2011 decision, the Board restored the Veteran's 50 percent disability rating for his low back disability, effective on the date of the prior reduction.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from June 2009 to July 2012.  In the October 2012 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

The Veteran requested a hearing in his April 2010 Substantive Appeal.  In August 2010 he submitted a statement canceling his request.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

In September 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development and it has now been returned to the Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

An addendum opinion to the January 2012 VA spine examination must be obtained because there is not sufficient information for the Board to determine whether the Veteran is entitled to separate ratings for radiculopathy of the lower extremities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  The outcome of the Veteran's increased rating claim may have a substantial effect on the merits of his TDIU claim, therefore it is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the January 2012 examination so an addendum opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a) The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) Only if a new examination is required, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must determine whether the Veteran has radiculopathy of his lower extremities as the result of his service-connected low back disability.  If the Veteran has radiculopathy, the examiner MUST:

i) Specifically explain which symptoms in the Veteran's lower extremities are due to radiculopathy and which are due to his nonservice-connected diabetic peripheral neuropathy.  

ii) Determine the current severity of the radiculopathy symptoms (excluding any symptoms from his nonservice-connected diabetic peripheral neuropathy), and their impact on his employability and daily activities.  

d) The examiner must provide a complete explanation for his or her opinion(s).  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the addendum opinion does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  For any periods of time during the appeal period that the Veteran's disabilities do not meet the threshold criteria set forth in 38 C.F.R. § 4.16(a), the RO must consider whether he is entitled to a TDIU on an extraschedular basis.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

